DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .

Election
Applicant’s election of Invention I without traverse in the Reply filed 14 March 2022 is acknowledged.  The elected Invention encompasses claims 10-17.  Claims 18-20 are withdrawn from further consideration as being drawn to nonelected Invention(s).  The restriction requirement is deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 10-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 10
The phrase “interior structural component” is unclear.  For example, it is unclear what the “interior structural component” is interior of. 
The phrase “configured to be at least partially within a plasma flow” is unclear.  It is unclear whether the phrase intends to define that a part of the claimed structural component is placed within a plasma flow.  It is unclear whether the phrase merely indicates that the structural component must be suitable for such a placement within a plasma flow.  Regardless, as no dimensions are recited, it would appear that any structure can be placed within a plasma flow.  
Upon cursory review of the disclosure, it is unclear whether Applicant intended to recite: “A fusion reactor structural component configured to be at least partially within a plasma flow in a nuclear fusion reactor”; and “wherein the interior structural component is configured to couple a magnetic coil structure to a fusion plasma reactor chamber”.
It is unclear whether the cooling channels are within the structural component or the interior structural component.
It is unclear whether the insulating material is within the structural component or the interior structural component.
Claim 14
It is unclear what temperature constitutes the “superconducting transition temperature of the superconducting material”.  It is unclear whether this temperature is being positively recited.
As best understood, the subject matter of claim 14 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function (i.e., cooled to a temperature) does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 15
It is unclear whether a magnetic field is being positively recited.
As best understood, the subject matter of claim 15 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function (i.e., excludes a magnetic field) does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.
Claim 17
It is unclear whether a cooling fluid is being positively recited.
As best understood, the subject matter of claim 17 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function (i.e., cooling fluid is circulated) does not follow from recited structure.  The claim appears to be incomplete for omitting structural cooperative relationships of elements which allow for the intended result.

Objection to the Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims or the feature(s) must be canceled from the claim(s).  No new matter should be entered.  
The following recited features are not shown:
an interior structural component, which is at least partially surrounded by a superconducting material (claim 10).  What constitutes the “interior structural component” in the drawings is unclear.  Nor does the specification identify an “interior structural component” by reference numeral. 
cooling channels comprise metal tubes (claim 11).
superconducting material comprising superconducting tiles (claim 13).
insulator comprising two walls separated by a near vacuum (claim 16).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10, 14-15, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafka (US 3,639,672). 
Claim 10
Kafka (cited via IDS) teaches a structural component (e.g., conductor of Figure 1).  The structural component comprises: an interior structural component (1); a superconducting material (2) at least partially surrounding the interior structural component; a plurality of cooling channels (4) disposed at least partially within the structural component; and an insulating material (3) disposed at least partially within the structural component.
Claims 14-15 and 17
Kafka’s structural component is capable of being used in the manner intended.


Claims 10, 14-15, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinstler (US 8,809,824).
Claim 10
Kinstler (cited via IDS) teaches a structural component (e.g., radiation shield 10).  The component comprises: an interior structural component (16); a superconducting material (22) at least partially surrounding the interior structural component; a plurality of cooling channels (24) disposed at least partially within the structural component; and an insulating material (28) disposed at least partially within the structural component.
Claims 14-15 and 17
Kinstler’s structural component is capable of being used in the manner intended.

Claims 10, 14-15, and 17, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steudtner (US 5,160,694).
Claim 10
Steudtner teaches a structural component (15).  The structural component comprises: an interior structural component (50); a superconducting material (15) at least partially surrounding the interior structural component; a plurality of cooling channels (64) disposed at least partially within the structural component; and an insulating material (51) disposed at least partially within the structural component.
Claims 14-15 and 17
Steudtner’s structural component is capable of being used in the manner intended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kafka (US 3,639,672) as applied to claim 10 above, and further in view of Thompson (US 2,138,362).
It is well known in the art to have a cooling channel comprise a metal tube, especially since metal is a long lasting material and a tube can be employed to enhance control of coolant flow.  Furthermore, Thompson shows (e.g., Figure 7) it is well known in the art to have a metal tube (1c) inside of a conductor sheath (11).  Modification of Kafka to have included cooling channels comprising long lasting metal tubes to enhance control of coolant flow, as suggested by Thompson, would have been obvious to one of ordinary skill in the art. 

Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kafka (US 3,639,672) as applied to claim 10 above, and further in view of Trociewitz (US 8,588,876).
It is well known in the art that superconducting material can comprise different forms, including superconducting tape.  For example, note Trociewitz (e.g., col. 2, lines 40-41).  Modification of Kafka to have had the superconducting material comprises superconducting tape, as suggested by Trociewitz, would have been obvious to one of ordinary skill in the art. 

Claim 11, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kinstler (US 8,809,824) as applied to claim 10 above.
It is well known in the art to have a cooling channel comprise a metal tube, especially since metal is a long lasting material and a tube can be employed to enhance control of coolant flow.  Furthermore, Kinstler indicates that the cooling channel can be metal (e.g., aluminum) and can have various shapes and configurations (e.g., col. 7, lines 43-46).  Modification of Kinstler to have included cooling channels comprising long lasting metal tubes to enhance control of coolant flow would have been obvious to one of ordinary skill in the art. 

Claim 12, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Kinstler (US 8,809,824) as applied to claim 10 above, and further in view of Trociewitz (US 8,588,876).
It is well known in the art that superconducting material can comprise different forms, including superconducting tape.  For example, note Trociewitz (e.g., col. 2, lines 40-41).  Modification of Kinstler to have had the superconducting material comprises superconducting tape, as suggested by Trociewitz, would have been obvious to one of ordinary skill in the art. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Steudtner (US 5,160,694) as applied to claim 10 above, and further in view of Kinstler (US 8,809,824).
It is well known in the art to have a cooling channel comprise a metal tube, especially since metal is a long lasting material and a tube can be employed to enhance control of coolant flow.  Furthermore, Kinstler indicates that a cooling channel can be metal (e.g., aluminum) and can have various shapes and configurations (e.g., col. 7, lines 43-46).  Modification of Steudtner to have included cooling channels comprising long lasting metal tubes to enhance control of coolant flow would have been obvious to one of ordinary skill in the art. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Steudtner (US 5,160,694) as applied to claim 10 above, and further in view of Trociewitz (US 8,588,876).
It is well known in the art that superconducting material can comprise different forms, including superconducting tape.  For example, note Trociewitz (e.g., col. 2, lines 40-41).  Modification of Steudtner to have had the superconducting material comprises superconducting tape, as suggested by Trociewitz, would have been obvious to one of ordinary skill in the art.

Objection to the Title
The Title is objected to because it does not correspond to the elected recited invention.  

Allowable Subject Matter
Claims 13 and 16, as best understood, would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  It should be understood that clarification of the application (via claim amendment) may necessitate a future prior art rejection of these claims.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.



Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646